DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: claim 9, line 4, "the" should be changed to --each--; otherwise, "the mold" lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (WO 2017/086182, see corresponding US 10,348,002).
	Horio et al. discloses a wire harness comprising a wire including a conductor (9) and a covering (41, Fig. 7) that covers the conductor; and a mold (31) that is provided at an end of the wire, wherein the covering is formed of a rubber, and wherein the covering covers the mold (re claim 1).  Horio et al. also discloses that the mold has a groove on a surface thereof, and an interior of the groove is filled with a part of the covering that covers the mold (re claim 9).
 	Horio et al. does not disclose the wire harness comprising another mold provided at the other end of the wire and the rubber being a silicone rubber (re claim 1).  Although not disclosed in Horio et al., it would have been obvious to one skilled in the art to provide another (and the same) mold as taught by Horio et al. at the other end of the wire to provide a connection means for said other end since a wire having molds provided at both ends of the wire is known in the art.  It would also have been obvious to one skilled in the art to use silicone rubber for the rubber of Horio et al. since silicone rubber is known in the art for being used as a cover material.
 	Re claim 4, it would have been obvious to one skilled in the art to choose a suitable length between the first and second molds in the modified harness of Horio et al. to meet the specific use of the resulting harness since a longer length would provide a connection between two far apart components and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.
 	Re claim 7, it would have been obvious to one skilled in the art to use polyester or polyamide for the molds in the modified harness of Horio et al. to meet the specific use of the resulting harness since molds formed of polyester or polyamide is known in the art.
 	Re claims 8 and 13, it would have been obvious to one skilled in the art to use the modified harness of Horio et al. to provide a connection between an inverter and a motor generator of an architecture to provide an electrical connection therebetween since the modified harness of Horio et al. has improved physical properties, such as flexibility and water stop capability and since using a wire harness for connection between an inverter and a motor generator is known in the art.
 
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (6045403) in view of Hirooka et al. (WO 2017/010308, see corresponding US 2018/0186036).
 
    PNG
    media_image1.png
    503
    664
    media_image1.png
    Greyscale

 	Werner et al. discloses a wire harness comprising a wire including a conductor (31) and a covering (21) that covers the conductor; and a mold (18) provided at an end of the wire, wherein the covering covers the mold (re claim 1).  Werner et al. also discloses the wire including three or more wires (re claim 6).
 	Werner et al. does not disclose the harness comprising another mold provided at the other end of the wire and the covering being formed of a silicone rubber (re claim 1).
 	Hirooka et al. discloses a wire harness comprising molds (20) provided at both end of a wire and a covering (30) that covers (and extends between) the molds (Fig. 2).  
 	It would have been obvious to one skilled in the art to modify the wire harness of Werner et al. by providing another (and the same) mold at the other end of the wire to provide a connection means for said other end as taught by Hirooka et al.  It would also have been obvious to one skilled in the art to modify the covering of Werner et al. by providing a middle portion that extends between two ends of the covering as taught by Hirooka et al. to further protect the conductor.
 	Although not disclosed in Werner et al., it would have been obvious to one skilled in the art to use silicone rubber for the covering of Werner et al. since silicone rubber is known in the art for being used as a cover material.
 	Re claim 2, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, injection molding, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Re claim 3, Werner et al., as modified, discloses the covering including, on a side of the first mold, a vertical surface that is perpendicular to an axial direction of the wire and on a side of the second mold, a taper-shaped portion that is inclined toward a surface of the conductor from the second mold, and the covering including a gate mark (34) on a first mold side.
 	Re claim 5, it would have been obvious to one skilled in the art to modify the wire of Werner et al. to have a nominal cross-sectional area of 8 mm2 or more to meet the specific use of the resulting harness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. in view of Hannig et al. (2020/0378136).
 	Horio et al. discloses the invention substantially as claimed including a terminal that is connected to the conductor.  Horio et al. does not disclose each groove including an undercut which is disposed on a terminal side (left side of the groove) and includes an inclined surface having an angle of 85º or less between the undercut and a bottom surface of a corresponding groove (re claims 10-12).
 	Hannig et al. discloses an interlocking comprising a groove and a projection, wherein the groove includes an undercut inclining toward left side of the groove and having an inclined surface (11a) having an angle of 85º or less between the undercut and a bottom surface of a corresponding groove ([0030]).  It would have been obvious to one skilled in the art to provide each groove in the modified harness of Horio et al. with an undercut taught by Hannig et al. to increase contacting area between the covering and the mold to further secure the two together.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847